DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24, 26-31, 33-38 and 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hagihara (US 2016/0381315 A1).

As to claim 21, Hagihara discloses an imaging sensor (Fig.1: imaging device 1), comprising:
a plurality of pixels (Fig.1: a plurality unit pixels 3);
a signal line (Fig.1: vertical signal line 13) coupled to at least one of the plurality of pixels (Fig.3; [0051]: one vertical signal line 13 coupled to a column of pixels 3); and
a comparator (Fig.2: comparator 31) comprising:

a second transistor (Fig.2: transistor N1), a gate of the second transistor is coupled to a reference signal generation circuit (Fig.2; [0084]: the gate of the transistor N1 is connected to the reference signal generator 19 via capacitive element C1);
a third transistor (Fig.2: transistor P4) coupled to the first transistor (Fig.2; [0085]: “The drain of the transistor N2 is connected to the drain of the transistor P4”); 
a fourth transistor (Fig.2: transistor P3) coupled to the second transistor (Fig.2; [0085]: “The drain of the transistor N1 is connected to the drain and the gate of the transistor P3”), a gate of the third transistor is coupled to a gate of the fourth transistor (See Fig.2);
a first switch (Fig.2: transistor P7) coupled between the first transistor and the third transistor (Fig.2: one of the terminals of transistor P7 is coupled between the transistor N2 and transistor P4); and
a second switch (Fig.2: transistor P6) coupled between the second transistor and the fourth transistor (Fig.2: one of the terminals of transistor P6 is coupled between transistor N1 and transistor P3), and wherein the first switch and the second switch are coupled and have a fixed potential (Fig.2: the gate of transistor P6 and the gate of transistor P7 are both connected to a reset voltage).

As to claim 22, Hagihara discloses the imaging sensor according to claim 21,
wherein the first transistor and the second transistor are a negative metal oxide semiconductor (NMOS) ([0082]: N-type transistors N1 and N2 are constituted by NMOS transistors).

As to claim 23, Hagihara discloses the imaging sensor according to claim 21,


As to claim 24, Hagihara discloses the imaging sensor according to claim 21,
wherein the first switch and the second switch are short-circuit units ([0083]: the transistors P6 and P7 short-circuit the gates and the drains of the transistors N1 and N2; therefore, they correspond to the claimed short-circuit units).

As to claim 26, Hagihara discloses the imaging sensor according to claim 24,
wherein the first switch and the second switch are capable of short-circuiting the gate of the first transistor and the gate of the second transistor to a potential that reduces a gate-to-source voltage of the first and second transistor (Fig.2; [0095]: when the transistors P6 and P7 are changed to ON state and short-circuit the gates and drains of the transistors N1 and N2, the voltages of the two input terminals (gates) are reset using the operating points of the transistors N1 and N2 as a drain voltage. That is, the gate-to-source voltage is reduced).

As to claim 27, Hagihara discloses the imaging sensor according to claim 21,
wherein the first switch and the second switch can be concealed from an input side when the imaging sensor is in an operating state ([0087]: the transistors P6 and P7 change to OFF state and disconnect the gates and the drains of transistors N1 and N2 at the time of performing the comparing process.  When the transistors P6 and P7 are in OFF state, they are not participating in the comparing process.  Therefore, they are considered invisible/concealed from the input terminals.  Please note that the comparing process corresponds to the operating state in the claim).

As to claim 28, Hagihara discloses a signaling processing apparatus (Fig.1: imaging device 1), comprising:
a plurality of pixels (Fig.1: a plurality unit pixels 3);
a signal line (Fig.1: vertical signal line 13) coupled to at least one of the plurality of pixels (Fig.3; [0051]: one vertical signal line 13 coupled to a column of pixels 3); and
a comparator (Fig.2: comparator 31) comprising:
a first transistor (Fig.2: transistor N2), a gate of the first transistor is coupled to the signal line (Fig.2; [0084]: the gate of the transistor N2 is connected to the unit pixels 3 via capacitive element C2); 
a second transistor (Fig.2: transistor N1), a gate of the second transistor is coupled to a reference signal generation circuit (Fig.2; [0084]: the gate of the transistor N1 is connected to the reference signal generator 19 via capacitive element C1);
a third transistor (Fig.2: transistor P4) coupled to the first transistor (Fig.2; [0085]: “The drain of the transistor N2 is connected to the drain of the transistor P4”); 
a fourth transistor (Fig.2: transistor P3) coupled to the second transistor (Fig.2; [0085]: “The drain of the transistor N1 is connected to the drain and the gate of the transistor P3”), a gate of the third transistor is coupled to a gate of the fourth transistor (See Fig.2);
a first switch (Fig.2: transistor P7) coupled between the first transistor and the third transistor (Fig.2: one of the terminals of transistor P7 is coupled between the transistor N2 and transistor P4); and
a second switch (Fig.2: transistor P6) coupled between the second transistor and the fourth transistor (Fig.2: one of the terminals of transistor P6 is coupled between transistor N1 and transistor P3), and wherein the first switch and the second switch are coupled and have a fixed potential (Fig.2: the gate of transistor P6 and the gate of transistor P7 are both connected to a reset voltage).

Claims 29-31 and 33-34 recites substantially similar subject matter as disclosed in claims 22-24 and 26-27, respectively; therefore, they are rejected for the same reasons.

As to claim 35, Hagihara discloses an electronic device (Fig.1: imaging device 1), comprising: 
a plurality of pixels (Fig.1: a plurality unit pixels 3);
a signal line (Fig.1: vertical signal line 13) coupled to at least one of the plurality of pixels (Fig.3; [0051]: one vertical signal line 13 coupled to a column of pixels 3); and 
a comparator (Fig.2: comparator 31) comprising:
a first transistor (Fig.2: transistor N2), a gate of the first transistor is coupled to the signal line (Fig.2; [0084]: the gate of the transistor N2 is connected to the unit pixels 3 via capacitive element C2); 
a second transistor (Fig.2: transistor N1), a gate of the second transistor is coupled to a reference signal generation circuit (Fig.2; [0084]: the gate of the transistor N1 is connected to the reference signal generator 19 via capacitive element C1);
a third transistor (Fig.2: transistor P4) coupled to the first transistor (Fig.2; [0085]: “The drain of the transistor N2 is connected to the drain of the transistor P4”); 
a fourth transistor (Fig.2: transistor P3) coupled to the second transistor (Fig.2; [0085]: “The drain of the transistor N1 is connected to the drain and the gate of the transistor P3”), a gate of the third transistor is coupled to a gate of the fourth transistor (See Fig.2);
a first switch (Fig.2: transistor P7) coupled between the first transistor and the third transistor (Fig.2: one of the terminals of transistor P7 is coupled between the transistor N2 and transistor P4); and
a second switch (Fig.2: transistor P6) coupled between the second transistor and the fourth transistor (Fig.2: one of the terminals of transistor P6 is coupled between transistor N1 and transistor P3), and
wherein the first switch and the second switch are coupled and have a fixed potential (Fig.2: the gate of transistor P6 and the gate of transistor P7 are both connected to a reset voltage).

Claims 36-38 and 40 recites substantially similar subject matter as disclosed in claims 22-24 and 26, respectively; therefore, they are rejected for the same reasons.

Allowable Subject Matter
Claims 25, 32 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikuma et al. (US 2017/0302869 A1) discloses an imaging device having a voltage comparator as shown in Fig. 12.  The comparator includes a differential circuit 252a including four transistors T21 to T24, input capacitors C1 and C2, and switches SW1 and SW2.
Saito (US 2015/0341581 A1) discloses an imaging apparatus including a comparison section disposed corresponding to a column in an array of pixels (Figs.2, 4 and 5). 
Hagihara (US 2014/0098271 A1) discloses an AD conversion circuit including a comparison unit (Fig.4).  The comparison unit has a main comparison circuit CMP1 (Fig.8) and a sub-comparison circuit CMP2 (Fig.7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENZHEN WU/               Examiner, Art Unit 2696    

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696